DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-12, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woerner (US 2020/0226197).

As for claim(s) 1, 9-12, and 20, Woerner discloses the invention as claimed, including:

1. A method of operation of a hybrid computing system, the hybrid computing system comprising a quantum processor and a classical processor [figs. 3 and 4], the method comprising: 
applying an algorithm to a problem having an input with n population variables via the classical processor [fig. 3, element 300; fig. 4, paragraphs 0009, 0012, 0016, 0072-0073, 0079, claim 9; Woerner’s hybrid classical quantum computer system takes as input a function/algorithm having population variables and converts to a reduced number of inputs; sends that to the quantum computing system which obtains samples and outputs to the classical computer which does an aggregation (expansion of the samples to obtain and determine a modified state to the problem via the classical computer]; 
converting the input with n population variables to a reduced input with k population variables, where k is less than or equal to n, via the classical processor [fig. 3, element 300; fig. 4, paragraphs 0009, 0012, 0016, 0072-0073, 0079, claim 9; Woerner’s hybrid classical quantum computer system takes as input a function/algorithm having population variables and converts to a reduced number of inputs; sends that to the quantum computing system which obtains samples and outputs to the classical computer which does an aggregation (expansion of the samples to obtain and determine a modified state to the problem via the classical computer]; 
obtaining samples Sr from the reduced input via the quantum processor [fig. 3, element 300; fig. 4, paragraphs 0009, 0012, 0016, 0072-0073, 0079, claim 9; Woerner’s hybrid classical quantum computer system takes as input a function/algorithm having population variables and converts to a reduced number of inputs; sends that to the quantum computing system which obtains samples and outputs to the classical computer which does an aggregation (expansion of the samples to obtain and determine a modified state to the problem via the classical computer]; and 
expanding the samples Sr to obtain a set of modified states to the problem via the classical processor [fig. 3, element 300; fig. 4, paragraphs 0009, 0012, 0016, 0072-0073, 0079, claim 9; Woerner’s hybrid classical quantum computer system takes as input a function/algorithm having population variables and converts to a reduced number of inputs; sends that to the quantum computing system which obtains samples and outputs to the classical computer which does an aggregation (expansion of the samples to obtain and determine a modified state to the problem via the classical computer].  
12. A hybrid computing system, the hybrid computing system comprising a quantum processor and a classical processor, the classical processor [see as cited in claim 1] operable to: 
apply an algorithm to a problem having an input with n population variables [see as cited in claim 1]; 
convert the input with n population variables to a reduced input with k population variables, where k is less than or equal to n [see as cited in claim 1]; 
obtain samples Sr from the reduced input from the quantum processor [see as cited in claim 1]; and 
expand the samples Sr to obtain a set of modified states to the problem [see as cited in claim 1].  
9. The method of claim 1, further comprising: 
iteratively repeating until an exit condition is met [see as cited in claim 1, and also figure 5, wherein the process is shown to be iterative and when a criteria is met, the modified states are updated]: 
applying an algorithm to the problem via the classical processor [see as cited in claim 1, and also figure 5, wherein the process is shown to be iterative and when a criteria is met, the modified states are updated]; 
converting the input with n population variables to a reduced input with k population variables, where k is less than or equal to n, via the classical processor [see as cited in claim 1, and also figure 5, wherein the process is shown to be iterative and when a criteria is met, the modified states are updated];obtaining samples Sr from the reduced input via the quantum processor [see as cited in claim 1, and also figure 5, wherein the process is shown to be iterative and when a criteria is met, the modified states are updated]; 
expanding the samples Sr to obtain a set of modified states to the problem via the classical processor; and integrating the modified states into the problem[see as cited in claim 1, and also figure 5, wherein the process is shown to be iterative and when a criteria is met, the modified states are updated].  
10. The method of claim 9, further comprising determining whether an exit condition has been met see as cited in [claim 9, especially figure 5].  
11. The method of claim 10 wherein determining whether an exit condition has been met includes determining whether a measure of the quality of the population variables is satisfied [see as cited in claim 1, and also figure 5, wherein the process is shown to be iterative and when a criteria is met, the modified states are updated, and also paragraph 0073].  
20. The system of claim 12, wherein the classical processor is further operable to iteratively repeat until an exit condition is met [see as cited in claim 9]; 
applying an algorithm to the problem [see as cited in claim 9]; 
converting the input with n population variables to a reduced input with k population variables, where k is less than or equal to n [see as cited in claim 9];obtaining samples Sr from the reduced input from the quantum processor [see as cited in claim 9]; 
expanding the samples Sr to obtain a set of modified states to the problem [see as cited in claim 9]; and 
integrating the modified states into the problem [see as cited in claim 9].  

Claims 2-8, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
2. The method of claim 1 wherein applying an algorithm to a problem having an input with n population variables via the classical processor includes applying a parallel tempering algorithm to a problem having an input with n population variables via the classical processor.  
8. The method of claim 1 wherein obtaining samples Sr from the reduced input via the quantum processor includes applying an embedding algorithm to the problem with the reduced input via the classical processor before obtaining samples Sr from the reduced input via the quantum processor.  
13. The system of claim 12 wherein the algorithm is a parallel tempering algorithm.  
14. The system of claim 12 wherein the classical processor is operable to partition the n population variables into k clusters and contract each of the k clusters to produce a reduced input with k variables.  
17. The system of claim 12 wherein the n population variables are partitioned into k clusters using a low-energy subset of states and the samples Sr are expanded relative to the low-energy subset of states.  
19. The system of claim 12, wherein the classical processor is operable to embed the problem with the reduced input via an embedding algorithm before obtaining samples Sr from the reduced input from the quantum processor.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 31, 2022